Title: George Cabot to Abigail Adams, 11 May 1798
From: Cabot, George
To: Adams, Abigail


          
            Dear Madam
            Brookline May 11th. 1798—
          
          I feel too sensibly the obligations you have laid me under by the letters you had the goodness to write on the 3d & 4th.— they deserve a better return than it is possible for me to make; while I can only offer the effusions of a grateful heart I see too plainly that those alone wou’d not be acceptable— you require a Serious engagement on my part which I am forbidden to make by motives that cannot be resisted.— it is impossible for me to make a different determination & yet it is with infinite pain I declare it.—
          no one can estimate more highly than I do the importance of a naval force as connected with the safety of our commercial property & as forming an essential ingredient in the national Defence— if the restless ambition which is destroying Europe shou’d bring us visitors we ought to be prepared to receive them on our coasts & to take advantage of those accidents to which all Fleets are liable, but the creation arrangement & direction of a force for this purpose cannot proceed from feeble hands— if my friends cou’d have endowed me with the requisite energies, I wou’d have made every sacrifice to the public service, but you must allow me to judge exclusively on this point & I will always yield every other.—
          Mrs. Cabot desires to be rememberd with every sentiment of esteem & respect in which I pray to be united.—
          I remain Dear Madam / Your most humble & obliged servant
          
            George Cabot.
          
        